Exhibit 10.9
 
THIS INSTRUMENT IS SUBJECT TO THE TERMS OF A SUBORDINATION AGREEMENT AND/OR
SUBORDINATION AND INTERECREDITOR AGREEMENT IN FAVOR OF FAUNUS GROUP
INTERNATIONAL, INC. AND EACH HOLDER HEREOF BY ITS ACCEPTANCE HEREOF SHALL BE
BOUND BY THE PROVISIONS OF SUCH SUBORDINATION AGREEMENT.
 
PLEDGE AGREEMENT


This PLEDGE AGREEMENT, dated as of April 12, 2011 (together with all amendments,
if any, from time to time hereto, this “Agreement”) between Jordan Glatt, an
individual (the “Pledgor”), and WORLDWIDE STOCK TRANSFER LLC, a New Jersey
limited liability company, in its capacity as collateral agent for the
Purchasers (as defined below) (the “Pledgee”).
 
W I T N E S S E T H:
 
WHEREAS, Ads in Motion, Inc., a Delaware corporation (the “Company”) has entered
into that certain Securities Purchase Agreement, dated as of the date hereof, by
and among the Company, the Purchasers listed on Schedule I thereto (the
“Purchasers”) and the other parties thereto (including all annexes, exhibits and
schedules thereto, and as from time to time amended, restated, supplemented or
otherwise modified, the “Securities Purchase Agreement”);
 
WHEREAS, the Company has issued those certain Senior Subordinated Secured
Convertible Notes, dated as of the date hereof, to the Purchasers (as from time
to time amended, restated, supplemented or otherwise modified, the “Notes”);
 
WHEREAS, Pledgor is the record and beneficial owner of the shares of stock
listed on Schedule I hereto;
 
WHEREAS, Pledgor benefits from Company entering into the Securities Purchase
Agreement and other Transaction Documents (as defined in the Securities Purchase
Agreement) and as an inducement for Purchasers to enter into the Securities
Purchase Agreement and other Transaction Documents, as applicable, Pledgor has
agreed to pledge the Pledged Collateral (as defined below) to Pledgee in
accordance herewith;
 
NOW, THEREFORE, in consideration of the premises and the covenants hereinafter
contained and to induce the Purchasers to enter into the Securities Purchase
Agreement and other Transaction Documents, as applicable, and provide credit
thereunder it is agreed as follows:
 
1. Definitions.  Unless otherwise defined herein, terms defined in the Notes are
used herein as therein defined, and the following shall have (unless otherwise
provided elsewhere in this Agreement) the following respective meanings (such
meanings being equally applicable to both the singular and plural form of the
terms defined):
 
 
 

--------------------------------------------------------------------------------

 
 
“Bankruptcy Code” means title 11, United States Code, as amended from time to
time, and any successor statute thereto.
 
“Code” means the Uniform Commercial Code as the same may, from time to time, be
enacted and in effect in the state of New York; provided that to the extent that
the Code is used to define any term herein and such term is defined differently
in different Articles or Divisions of the Code, the definition of such term
contained in Article or Division 9 shall govern; provided further that in the
event that, by reason of mandatory provisions of law, any or all of the
attachment, perfection, or priority of, or remedies with respect to, Agent’s
lien on any Pledged Collateral is governed by the Uniform Commercial Code  as
enacted and in effect in a jurisdiction other than the State of New York, the
term “Code” shall mean the Uniform Commercial Code  as enacted and in effect in
such other jurisdiction solely for the purpose of the provisions thereof
relating to such attachment, perfection, priority or remedies and for purposes
of definitions related to such provisions.
 
“Event of Default” means (i) any failure by Pledgor to comply with or perform
any covenant or any other provision in this Agreement, (ii) any representation
or warranty in this Agreement being false or misleading in any respect, or any
schedule, certificate, financial statement, report, notice or other writing
furnished by Pledgor to Pledgee in connection herewith being false or misleading
in any respect, (iii) Pledgee shall cease to have a valid first priority lien on
all or any part of the Pledged Collateral or (iv) any “Event of Default” shall
have occurred and be continuing under the Notes.
 
“Pledged Collateral” has the meaning assigned to such term in Section 2 hereof.
 
“Pledged Shares” means those shares listed on Schedule I hereto.
 
“Secured Obligations” has the meaning assigned to such term in Section 3 hereof.
 
2. Pledge.  Pledgor hereby pledges to Pledgee for itself and the benefit of the
Purchasers a first priority security interest in all of the Pledged Shares and
the certificates representing the Pledged Shares, and all dividends,
distributions, cash, instruments and other property or proceeds (including,
without limitation, additional shares of stock) from time to time received,
receivable or otherwise distributed in respect of or in exchange for any or all
of the Pledged Shares (collectively, “Pledged Collateral”).
 
3. Security for Obligations.  This Agreement secures, and the Pledged Collateral
is security for, the prompt payment in full when due, whether at stated
maturity, by acceleration or otherwise, and performance of all obligations of
any kind under or in connection with the Notes, the Securities Purchase
Agreement and the other Transaction Documents and all obligations of Pledgor now
or hereafter existing under this Agreement including, without limitation, all
reasonable fees, costs and out-of-pocket expenses whether in connection with
collection actions hereunder or otherwise (collectively, the “Secured
Obligations”).
 
4. Delivery of Pledged Collateral.  The Pledged Shares shall be certificated and
all certificates evidencing the Pledged Collateral shall be delivered to and
held by Pledgee for itself and the benefit of the Purchasers pursuant hereto,
such delivery to be made promptly after the execution and delivery of this
Agreement (and, in any event, no later than 10 days after the date of this
Agreement).  All Pledged Shares shall be accompanied by duly executed
instruments of transfer or assignment in blank, all in form and substance
reasonably satisfactory to Pledgee.
 
 
2

--------------------------------------------------------------------------------

 
 
5. Representations and Warranties.  Pledgor represents and warrants to Pledgee
that:
 
(a) Pledgor is the sole holder of record and the sole owner of such Pledged
Collateral pledged by Pledgor free and clear of any lien or other security
interest or encumbrance thereon or affecting the title thereto, except for any
lien and security interest created by this Agreement;
 
(b) All of the Pledged Shares have been duly authorized, validly issued and are
fully paid and non-assessable;
 
(c) Pledgor has the right and requisite authority to pledge, assign, transfer,
deliver, deposit and set over the Pledged Collateral pledged by Pledgor to
Pledgee as provided herein;
 
(d) None of the Pledged Shares have been issued or transferred in violation of
the securities registration, securities disclosure or similar laws of any
jurisdiction to which such issuance or transfer may be subject and none of the
Pledge Shares are subject to any restrictions or limitations on the sale or
divestiture thereof;
 
(e) All of the Pledged Shares are presently owned by Pledgor, and are presently
represented by the certificates listed on Schedule I hereto.  As of the date
hereof, there are no existing options, warrants, calls or commitments of any
character whatsoever relating to the Pledged Shares;
 
(f) No material consent, approval, authorization or other order or other action
by, and no notice to or filing with, any governmental authority or any other
Person is required (i) for the pledge by Pledgor of the Pledged Collateral
pursuant to this Agreement or for the execution, delivery or performance of this
Agreement by Pledgor, or (ii) for the exercise by Pledgee of the voting or other
rights provided for in this Agreement or the remedies in respect of the Pledged
Collateral pursuant to this Agreement, except as may be required in connection
with such disposition by laws affecting the offering and sale of securities
generally;
 
(g) The pledge, assignment and delivery of the Pledged Collateral (together with
duly executed instruments of transfer or assignment in blank and appropriate
endorsements) pursuant to this Agreement will create a valid first priority lien
on and a first priority perfected security interest in favor of the Pledgee for
the benefit of the Purchasers in the Pledged Collateral and the proceeds
thereof, securing the payment of the Secured Obligations, subject to no other
liens, security interests or encumbrances;
 
(h) This Agreement has been duly authorized, executed and delivered by Pledgor
and constitutes a legal, valid and binding obligation of Pledgor enforceable
against Pledgor in accordance with its terms, except to the extent that
enforcement may be limited by applicable bankruptcy, reorganization, insolvency,
moratorium or similar laws affecting the enforcement of creditor’s rights
generally;
 
 
3

--------------------------------------------------------------------------------

 
 
(i) The Pledged Shares constitute 69.5% of the issued and outstanding shares of
stock of the Company; and
 
The representations and warranties set forth in this Section 5 shall survive the
execution and delivery of this Agreement.
 
6. Covenants.  Pledgor covenants and agrees:
 
(a) Without the prior written consent of Pledgee, Pledgor will not sell, assign,
transfer, pledge, or otherwise encumber any of its rights in or to the Pledged
Collateral, or any unpaid dividends, interest or other distributions or payments
with respect to the Pledged Collateral or grant a lien or other security
interest or encumbrance in the Pledged Collateral;
 
(b) Pledgor will, at its expense, promptly execute, acknowledge and deliver all
such instruments and take all such actions as Pledgee from time to time may
request in order to ensure to Pledgee the benefits of the liens and security
interests in and to the Pledged Collateral intended to be created by this
Agreement, including the filing of any necessary Code financing statements,
which may be filed by Pledgee with or (to the extent permitted by law) without
the signature of Pledgor, and will cooperate with Pledgee, at Pledgor’s expense,
in obtaining all necessary approvals and making all necessary filings under
federal, state, local or foreign law in connection with such liens and security
interests or any sale or transfer of the Pledged Collateral; and
 
(c) Pledgor has and will defend the title to the Pledged Collateral and the
liens and security interests of Pledgee in the Pledged Collateral against the
claim of any Person and will maintain and preserve such liens and security
interests.
 
7. Pledgor’s Rights.  As long as no Event of Default shall have occurred and be
continuing and until written notice shall be given to Pledgor in accordance with
Section 8(a) hereof:
 
(a) Pledgor shall have the right, from time to time, to vote and give consents
with respect to the Pledged Collateral, or any part thereof for all purposes not
inconsistent with the provisions of this Agreement, the Notes, the Securities
Purchase Agreement or any other Transaction Document or adverse to Pledgee;
provided, however, that no vote shall be cast, and no consent shall be given or
action taken, which would have the effect of impairing the position or interest
of Pledgee in respect of the Pledged Collateral or which would authorize, effect
or consent to:
 
(i) the dissolution or liquidation, in whole or in part, of Company;
 
(ii) the consolidation or merger of Company with any other Person;
 
(iii) the sale, disposition or encumbrance of all or substantially all of the
assets of Company;
 
(iv) any change in the authorized number of shares, the stated capital or the
authorized share capital of Company or the issuance of any additional shares of
its stock or other equity interests; or
 
 
4

--------------------------------------------------------------------------------

 
 
(v) the alteration of the voting rights with respect to the stock or other
equity interests of Company; and
 
(b)           (i)           Pledgor shall be entitled, from time to time, to
collect and receive for its own use all cash dividends and interest paid in
respect of the Pledged Shares to the extent not in violation of the Notes and
Securities Purchase Agreement other than any and all: (A) dividends and interest
paid or payable other than in cash in respect of any Pledged Collateral, and
instruments and other property received, receivable or otherwise distributed in
respect of, or in exchange for, any Pledged Collateral;  (B) dividends and other
distributions paid or payable in cash in respect of any Pledged Shares in
connection with a partial or total liquidation or dissolution or in connection
with a reduction of capital, capital surplus or paid-in capital of Company; and
(C) cash paid, payable or otherwise distributed, in respect of principal of, or
in redemption of, or in exchange for, any Pledged Collateral; provided, however,
that until actually paid all rights to such distributions shall remain subject
to the lien and security interest created by this Agreement; and
 
 (ii)           all dividends and interest (other than such cash dividends and
interest as are permitted to be paid to Pledgor in accordance with clause (i)
above) and all other distributions in respect of any of the Pledged Shares,
whenever paid or made, shall be delivered to Pledgee to hold as Pledged
Collateral and shall, if received by Pledgor, be received in trust for the
benefit of Pledgee, be segregated from the other property or funds of Pledgor,
and be forthwith delivered to Pledgee as Pledged Collateral in the same form as
so received (with any necessary endorsement).
 
8. Defaults and Remedies; Proxy.
 
(a) If any Event of Default shall have occurred and by continuing,
and  concurrently with written notice to Pledgor, Pledgee (personally or through
an agent) is hereby authorized and empowered to transfer and register in its
name or in the name of its nominee the whole or any part of the Pledged
Collateral, to exchange certificates or instruments representing or evidencing
Pledged Collateral for certificates or instruments of smaller or larger
denominations, to exercise the voting and all other rights as a holder with
respect thereto, to collect and receive all cash dividends, interest, principal
and other distributions made thereon, to sell in one or more sales the whole or
any part of the Pledged Collateral and to otherwise act with respect to the
Pledged Collateral as though Pledgee was the outright owner thereof (provided
that, to the extent any such Pledged Collateral is not of the type that could
threaten to decline speedily in value or is not of a type sold on a recognized
market, Pledgee shall provide ten (10) business days’ notice of the time and
place of any public sale or of the time at which a private sale is to take place
(which notice Pledgor agrees is commercially reasonable)).  Any sale shall be
made at a public or private sale at Pledgee’s place of business, or at any place
to be named in the notice of sale (if any), either for cash or upon credit or
for future delivery at such price as Pledgee may deem fair, and Pledgee may be
the purchaser of the whole or any part of the Pledged Collateral so sold and
hold the same thereafter in its own right free from any claim of Pledgor or any
right of redemption.  Each sale shall be made to the highest bidder, but Pledgee
reserves the right to reject any and all bids at such sale which, in its
discretion, it shall deem inadequate.  Demands of performance and, except as
otherwise herein specifically provided for, notices of sale, advertisements and
the presence of property at sale are hereby waived and any sale hereunder may be
conducted by an auctioneer or any officer or agent of Pledgee.  
 
 
5

--------------------------------------------------------------------------------

 
 
PLEDGOR HEREBY IRREVOCABLY CONSTITUTES AND APPOINTS PLEDGEE AS THE PROXY AND
ATTORNEY-IN-FACT OF PLEDGOR WITH RESPECT TO THE PLEDGED COLLATERAL, INCLUDING
THE RIGHT TO VOTE THE PLEDGED SHARES, WITH FULL POWER OF SUBSTITUTION TO DO
SO.  THE APPOINTMENT OF PLEDGEE AS PROXY AND ATTORNEY-IN-FACT IS COUPLED WITH AN
INTEREST AND SHALL BE IRREVOCABLE UNTIL THE PAYMENT IN FULL IN CASH OF ALL
SECURED OBLIGATIONS AND TERMINATION OF ALL COMMITMENTS (IF ANY)  UNDER THE
TRANSACTION DOCUMENTS.  IN ADDITION TO THE RIGHT TO VOTE THE NOTES AND PLEDGED
SHARES, THE APPOINTMENT OF PLEDGEE AS PROXY AND ATTORNEY-IN-FACT SHALL INCLUDE
THE RIGHT TO EXERCISE ALL OTHER RIGHTS, POWERS, PRIVILEGES AND REMEDIES TO WHICH
A HOLDER OF THE PLEDGED SHARES WOULD BE ENTITLED (INCLUDING GIVING OR
WITHHOLDING WRITTEN CONSENTS OF SHAREHOLDERS, CALLING SPECIAL MEETINGS OF
SHAREHOLDERS AND VOTING AT SUCH MEETINGS). SUCH PROXY SHALL BE EFFECTIVE,
AUTOMATICALLY AND WITHOUT THE NECESSITY OF ANY ACTION (INCLUDING ANY TRANSFER OF
ANY PLEDGED SHARES ON THE RECORD BOOKS OF THE ISSUER THEREOF) BY ANY PERSON
(INCLUDING THE ISSUER OF THE PLEDGED SHARES OR ANY OFFICER OR AGENT THEREOF);
PROVIDED THAT PLEDGEE SHALL NOT EXERCISE ANY PROXY OR RIGHTS AS ATTORNEY IN FACT
UNLESS SUCH AN EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING.  NOTWITHSTANDING
THE FOREGOING, PLEDGEE SHALL NOT HAVE ANY DUTY TO EXERCISE ANY SUCH RIGHT OR TO
PRESERVE THE SAME AND SHALL NOT BE LIABLE FOR ANY FAILURE TO DO SO OR FOR ANY
DELAY IN DOING SO.
 
(b) If, at the original time or times appointed for the sale of the whole or any
part of the Pledged Collateral, the highest bid, if there be but one sale, shall
be inadequate to discharge in full all of the Secured Obligations, or if the
Pledged Collateral be offered for sale in lots, if at any of such sales, the
highest bid for the lot offered for sale would indicate to Pledgee, in its
discretion, that the proceeds of the sales of the whole of the Pledged
Collateral would be unlikely to be sufficient to discharge all of the Secured
Obligations, Pledgee may, on one or more occasions and in its discretion,
postpone any of said sales; provided that, to the extent any such Pledged
Collateral is not of the type that could threaten to decline speedily in value
or is not of the type sold on a recognized market, such sale shall be postponed
by public announcement at the time of sale or the time of previous postponement
of sale, and no other notice of such postponement or postponements of sale need
be given, any other notice being hereby waived; provided, further, that any sale
or sales made after such postponement shall be after ten (10) business days’
notice to Pledgor.
 
(c) If, at any time when Pledgee shall determine to exercise its right to sell
the whole or any part of the Pledged Collateral hereunder, such Pledged
Collateral or the part thereof to be sold shall not, for any reason whatsoever,
be effectively registered under the Securities Act of 1933, as amended (or any
similar statute then in effect) (the “Act”) Pledgee may, in its discretion
(subject only to applicable requirements of law), sell such Pledged Collateral
or part thereof by private sale in such manner and under such circumstances as
Pledgee may deem necessary or advisable, but subject to the other requirements
of this Section 8, and shall not be required to effect such registration or to
cause the same to be effected.  Without limiting the generality of the
foregoing, in any such event, Pledgee in its discretion (x) may, in accordance
with applicable securities laws, proceed to make such private sale
notwithstanding that a registration statement for the purpose of registering
such Pledged Collateral or part thereof could be or shall have been filed under
said Act (or similar statute), (y) may approach and negotiate with a single
possible purchaser to effect such sale, and (z) may restrict such sale to a
purchaser who is an accredited investor under the Act and who will represent and
agree that such purchaser is purchasing for its own account, for investment and
not with a view to the distribution or sale of such Pledged Collateral or any
part thereof.  In addition to a private sale as provided above in this Section
8, if any of the Pledged Collateral shall not be freely distributable to the
public without registration under the Act (or similar statute) at the time of
any proposed sale pursuant to this Section 8, then Pledgee shall not be required
to effect such registration or cause the same to be effected but, in its
discretion (subject only to applicable requirements of law), may require that
any sale hereunder (including a sale at auction) be conducted subject to
restrictions:
 
 
6

--------------------------------------------------------------------------------

 
 
(i) as to the financial sophistication and ability of any Person permitted to
bid or purchase at any such sale;
 
(ii) as to the content of legends to be placed upon any certificates
representing the Pledged Collateral sold in such sale, including restrictions on
future transfer thereof;
 
(iii) as to the representations required to be made by each Person bidding or
purchasing at such sale relating to that Person’s access to financial
information about Pledgor and such Person’s intentions as to the holding of the
Pledged Collateral so sold for investment for its own account and not with a
view to the distribution thereof; and
 
(iv) as to such other matters as Pledgee may, in its discretion, deem necessary
or appropriate in order that such sale (notwithstanding any failure so to
register) may be effected in compliance with the Bankruptcy Code and other laws
affecting the enforcement of creditors’ rights and the Act and all applicable
state securities laws.
 
(d) Pledgor recognizes that Pledgee may be unable to effect a public sale of any
or all of the Pledged Collateral and may be compelled to resort to one or more
private sales thereof in accordance with clause (c) above.  Pledgor also
acknowledges that any such private sale may result in prices and other terms
less favorable to the seller than if such sale were a public sale and,
notwithstanding such circumstances, agrees that any such private sale shall not
be deemed to have been made in a commercially unreasonable manner solely by
virtue of such sale being private.  Pledgee shall be under no obligation to
delay a sale of any of the Pledged Collateral for the period of time necessary
to permit the Company to register such securities for public sale under the Act,
or under applicable state securities laws, even if Pledgor and the Company would
agree to do so.
 
(e) Pledgor agrees to the maximum extent permitted by applicable law that
following the occurrence and during the continuance of an Event of Default it
will not at any time plead, claim or take the benefit of any appraisal,
valuation, stay, extension, moratorium or redemption law now or hereafter in
force in order to prevent or delay the enforcement of this Agreement, or the
absolute sale of the whole or any part of the Pledged Collateral or the
possession thereof by any purchaser at any sale hereunder, and Pledgor waives
the benefit of all such laws to the extent it lawfully may do so.  Pledgor
agrees that it will not interfere with any right, power and remedy of Pledgee
provided for in this Agreement or now or hereafter existing at law or in equity
or by statute or otherwise, or the exercise or beginning of the exercise by
Pledgee of any one or more of such rights, powers or remedies.  No failure or
delay on the part of Pledgee to exercise any such right, power or remedy and no
notice or demand which may be given to or made upon Pledgor by Pledgee with
respect to any such remedies shall operate as a waiver thereof, or limit or
impair Pledgee’s right to take any action or to exercise any power or remedy
hereunder, without notice or demand, or prejudice its rights as against Pledgor
in any respect.
 
 
7

--------------------------------------------------------------------------------

 
 
(f) Pledgor further agrees that a breach of any of the covenants contained in
this Section 8 will cause irreparable injury to Pledgee, that Pledgee shall have
no adequate remedy at law in respect of such breach and, as a consequence,
agrees that each and every covenant contained in this Section 8 shall be
specifically enforceable against Pledgor, and Pledgor hereby waives and agrees
not to assert any defenses against an action for specific performance of such
covenants except for a defense that the Secured Obligations are not then due and
payable in accordance with the agreements and instruments governing and
evidencing such obligations.
 
9. Waiver.  No delay on Pledgee’s part in exercising any power of sale, lien,
option or other right hereunder, and no notice or demand which may be given to
or made upon Pledgor by Pledgee with respect to any power of sale, lien, option
or other right hereunder, shall constitute a waiver thereof, or limit or impair
Pledgee’s right to take any action or to exercise any power of sale, lien,
option, or any other right hereunder, without notice or demand, or prejudice
Pledgee’s rights as against Pledgor in any respect.
 
10. Assignment.  Pledgee may assign, endorse or transfer any instrument
evidencing all or any part of the Secured Obligations, and the holder of such
instrument shall be entitled to the benefits of this Agreement.
 
11. Termination.  Promptly following the payment in full in cash of all Secured
Obligations and termination of all commitments (if any) under the Transaction
Documents, Pledgee shall deliver to Pledgor the Pledged Collateral pledged by
Pledgor at the time subject to this Agreement and all instruments of assignment
executed in connection therewith, free and clear of the liens hereof and, except
as otherwise provided herein, all of Pledgor’s obligations hereunder shall at
such time terminate.
 
12. Lien Absolute.  All rights of Pledgee hereunder, and all obligations of
Pledgor hereunder, shall be absolute and unconditional irrespective of:
 
(a) any lack of validity or enforceability of the Notes, the Securities Purchase
Agreement, any other Transaction Document or any other agreement or instrument
governing or evidencing any Secured Obligations;
 
(b) any change in the time, manner or place of payment of, or in any other term
of, all or any part of the Secured Obligations, or any other amendment or waiver
of or any consent to any departure from the Notes, the Securities Purchase
Agreement, any other Transaction Document or any other agreement or instrument
governing or evidencing any Secured Obligations;
 
 
8

--------------------------------------------------------------------------------

 
 
(c) any exchange, release or non-perfection of any other Pledged Collateral, or
any release or amendment or waiver of or consent to departure from any guaranty,
for all or any of the Secured Obligations;
 
(d) the insolvency of Company or any other obligor or guarantor of any
obligations under the Transaction Documents; or
 
(e) any other circumstance which might otherwise constitute a defense available
to, or a discharge of, Pledgor other than payment and performance in full of the
secured obligations.
 
13. Release.  Pledgor consents and agrees that Pledgee may at any time, or from
time to time, in its discretion:
 
(a) renew, extend or change the time of payment, and/or the manner, place or
terms of payment of all or any part of the Secured Obligations; and
 
(b) exchange, release and/or surrender all or any of the collateral securing the
Secured Obligations (including the Pledged Collateral), or any part thereof, by
whomsoever deposited, which is now or may hereafter be held by Pledgee in
connection with all or any of the Secured Obligations; all in such manner and
upon such terms as Pledgee may deem proper, and without notice to or further
assent from Pledgor, it being hereby agreed that Pledgor shall be and remain
bound upon this Agreement, irrespective of the value or condition of any of the
Pledged Collateral, and notwithstanding any such change, exchange, settlement,
compromise, surrender, release, renewal or extension, and notwithstanding also
that the Secured Obligations may, at any time, exceed the aggregate principal
amount thereof set forth in the Notes, or any other agreement governing any
Secured Obligations.  Pledgor hereby waives notice of acceptance of this
Agreement, and also presentment, demand, protest and notice of dishonor of any
and all of the Secured Obligations, and promptness in commencing suit against
any party hereto or liable hereon, and in giving any notice to or of making any
claim or demand hereunder upon Pledgor.  No act or omission of any kind on
Pledgee’s part shall in any event affect or impair this Agreement.
 
14. Reinstatement.  This Agreement shall remain in full force and effect and
continue to be effective should any petition be filed by or against Pledgor or
Company for liquidation or reorganization, should Pledgor or Company become
insolvent or make an assignment for the benefit of creditors or should a
receiver or trustee be appointed for all or any significant part of Pledgor’s or
Company’s assets, and shall continue to be effective or be reinstated, as the
case may be, if at any time payment and performance of the Secured Obligations,
or any part thereof, is, pursuant to applicable law, rescinded or reduced in
amount, or must otherwise be restored or returned by any obligee of the Secured
Obligations, whether as a “voidable preference”, “fraudulent conveyance”, or
otherwise, all as though such payment or performance had not been made.  In the
event that any payment, or any part thereof, is rescinded, reduced, restored or
returned, the Secured Obligations shall be reinstated and deemed reduced only by
such amount paid and not so rescinded, reduced, restored or returned.
 
 
9

--------------------------------------------------------------------------------

 
 
15. Miscellaneous.
 
(a) Pledgee may execute any of its duties hereunder by or through agents or
employees and shall be entitled to advice of counsel concerning all matters
pertaining to its duties hereunder.
 
(b) Pledgor agrees to promptly reimburse Pledgee for actual out-of-pocket
expenses, including, without limitation, reasonable counsel fees, incurred by
Pledgee in connection with the administration and enforcement of this Agreement.
 
(c) Neither Pledgee, nor any of its respective officers, directors, employees,
agents or counsel shall be liable for any action lawfully taken or omitted to be
taken by it or them hereunder or in connection herewith, except for its or their
own gross negligence or willful misconduct as determined by a court of competent
jurisdiction.
 
(d) THIS AGREEMENT SHALL BE BINDING UPON PLEDGOR AND THE HEIRS, LEGATEES,
SUCCESSORS AND ASSIGNS OF PLEDGOR (INCLUDING, WITHOUT LIMITATION, ANY RECEIVER,
EXECUTOR, TRUSTEE OR ADMINISTRATOR OF PLEDGOR’S ESTATE) , AND SHALL INURE TO THE
BENEFIT OF, AND BE ENFORCEABLE BY, PLEDGEE AND ITS SUCCESSORS AND ASSIGNS, AND
SHALL BE GOVERNED BY, AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF NEW YORK APPLICABLE TO CONTRACTS MADE AND PERFORMED IN THAT STATE,
AND NONE OF THE TERMS OR PROVISIONS OF THIS AGREEMENT MAY BE WAIVED, ALTERED,
MODIFIED OR AMENDED EXCEPT IN WRITING DULY SIGNED FOR AND ON BEHALF OF PLEDGEE
AND PLEDGOR.  THIS AGREEMENT SHALL NOT TERMINATE OR BE REVOKED UPON THE DEATH OF
PLEDGOR, NOTWITHSTANDING ANY KNOWLEDGE BY PLEDGEE OF PLEDGOR’S DEATH.
 
16. Severability.  If for any reason any provision or provisions hereof are
determined to be invalid and contrary to any existing or future law, such
invalidity shall not impair the operation of or effect those portions of this
Agreement which are valid.
 
17. Notices.  Except as otherwise provided herein, whenever it is provided
herein that any notice, demand, request, consent, approval, declaration or other
communication shall or may be given to or served upon any of the parties by any
other party, or whenever any of the parties desires to give or serve upon any
other communication with respect to this Agreement, each such notice, demand,
request, consent, approval, declaration or other communication shall be in
writing and either shall be delivered in person or sent by registered or
certified mail, return receipt requested, with proper postage prepaid, or by
facsimile transmission and confirmed by delivery of a copy by personal delivery
or United States Mail as otherwise provided herein:
 
 
10

--------------------------------------------------------------------------------

 
 

  If to Pledgee at:  Worldwide Stock Transfer LLC     433 Hackensack Ave    
Level L     Hackensack, NJ 07601     Attn:           Jonathan Gellis    
Tel.:           (201) 820-2008     Fax:           (201) 820-2010         With a
copy to:  __________________________     __________________________    
__________________________     Attention:     Fax:         If to Pledgor, at:  
Ads in Motion, Inc.     159 South Street     Morristown, NJ 07960     Attn:
Jordan Glatt, President     Tel.: 973-984-7998      Fax: 973-984-9508        
With a copy to:  Anslow + Jaclin, LLP     195 Route 9 South     Manalapan, NJ
07226     Attn: Gregg E. Jaclin, Esq.     Tel.: 732-409-1212     Fax:
732-577-1188

 
or at such other address as may be substituted by notice given as herein
provided. The giving of any notice required hereunder may be waived in writing
by the party entitled to receive such notice.


18. Section Titles.  The Section titles contained in this Agreement are and
shall be without substantive meaning or content of any kind whatsoever and are
not a part of the agreement between the parties hereto.
 
19. Counterparts.  This Agreement may be executed in any number of counterparts,
which shall, collectively and separately, constitute one agreement.
 
[Signature Page Follows]
 
 
11

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first written above.
 

  PLEDGOR:          
 
 /s/ Jordan Glatt      Name:  Jordan Glatt             PLEDGEE:            
Worldwide Stock Transfer LLC  

 
 
By:
/s/ Jonathan Gellis        Name:  Jonathan Gellis     Title: President  

 
I acknowledge that I have read this Agreement and I understand its contents. I
am aware that certain assets that I have an interest in may be realized upon to
satisfy the relevant obligations described in the Agreement and I hereby (i)
consent thereto, (ii) agree that I will take no action to hinder such
realization and (iii) agree that I have had the opportunity to consult with
counsel with respect thereto.
 
____________________
 
{Spouse}
 
 
 

--------------------------------------------------------------------------------

 

SCHEDULE I
 
PLEDGED SHARES


Company
Class
of Stock
Stock Certificate
Number
Number
of Shares
Percentage of
Outstanding Shares
Ads in Motion, Inc.
Common
 
11,075,325
69.5%

 
 
 

--------------------------------------------------------------------------------

 
